          Case 8:20-cr-00434-PX Document 49 Filed 06/18/21 Page 1 of 18



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                        *
                                                *
                v.                              *    CRIMINAL NO. PX-20-0434
                                                *
JEREMY WYETH SCHULMAN,                          *
                                                *
                                                *
       Defendant                                *
                                                *
                                             *******

GOVERNMENT’S OPPOSITION TO DEFENDANT JEREMY SCHULMAN’S MOTION
   TO COMPEL PRODUCTION OF EVIDENCE FROM SPECIFIED AGENCIES
              OF THE U.S. INTELLIGENCE COMMUNITY

       The United States of America, by and through its attorneys, submits this memorandum in

opposition to Defendant Jeremy Schulman’s motion to compel production of evidence from five

specified agencies of the U.S. Intelligence Community (ECF 45, 46, 47). The five specified

agencies were not part of the prosecution team (referred to herein as the “Government”) and they

played no role in the Government’s investigation, and Schulman does not (and could not) show

otherwise. The prosecution team also does not have any knowledge that any of the five agencies

possesses any information that would be material, let alone exculpatory, in relation to the 11

conspiracy, fraud, and money laundering charges in the indictment, and again, Schulman has not

shown otherwise. Schulman thus seeks precisely the type of unjustified rummaging through

government files that the Fourth Circuit, and courts around the country, have consistently rejected

because it would “stretch Brady beyond its scope and would effectively impose a duty on

prosecutors to learn of any favorable evidence known by any government agent.” United States

v. Taylor, 942 F.3d 205 (4th Cir. 2019). The motion thus should be denied in its entirety.


                                                1
             Case 8:20-cr-00434-PX Document 49 Filed 06/18/21 Page 2 of 18



        I.       Background

                 a. The Investigation and Indictment

        The investigation that led to Schulman’s indictment was conducted by a team comprised

of prosecutors, special agents, and other personnel from the U.S. Attorney’s Office for the District

of Maryland, the Fraud Section of the Criminal Division, the Federal Bureau of Investigation

(Baltimore Field Office) (“FBI”), and Internal Revenue Service-Criminal Investigation (“IRS-

CI”). There are no other agencies or offices that were part of the prosecution team, or that

conducted any investigation jointly with the prosecution. 1

        On December 2, 2020, a duly empaneled grand jury in the District of Maryland returned

an indictment charging Schulman with 11 counts of conspiracy, fraud, and money laundering.

ECF 1 (hereinafter, “Indictment”). The indictment alleges that from approximately July 2009

through July 2014, Schulman and his co-conspirators attempted to, and did, fraudulently obtain

control over money and gold that was the property of the Central Bank of Somalia (the “Frozen

Somali Assets”), and they engaged in monetary transactions with criminal proceeds.

                 b. The Government’s Production of Discovery

          The Government has completed eight productions of documents comprised of more than

500,000 pages of material. 2 The Government has also made available for inspection hard copy

material obtained through the execution of a search warrant. The discovery includes, inter alia,



1
         The terms “prosecution team” and “investigative team” are used interchangeably in the case law. The
Government uses the term “prosecution team” here to refer to the law enforcement agents and prosecutors from the
FBI (Baltimore Field Office), IRS-CI, U.S. Attorney’s Office, and Fraud Section, who have contributed to the
investigation and prosecution of this case.
2
         There currently is no trial date scheduled in this case. The Government’s production of discovery pursuant
to Rule 16 is substantially complete. The Government’s production of other materials required by the Jencks Act,
Brady, and Giglio is ongoing and, consistent with the Government’s practices in this district, much of it will be
produced closer to trial.
                                                        2
           Case 8:20-cr-00434-PX Document 49 Filed 06/18/21 Page 3 of 18



the FBI memorandum describing Schulman’s interview with the prosecution team, and motions,

applications, affidavits, and other legal process submitted ex parte by the prosecution team.

        In searching for records and meeting its discovery obligations, the Government has

considered all the information in the possession, custody, or control of the prosecution team, and

the Government obtained additional records from outside the prosecution team of which it had

knowledge, including records from the National Security Division (“NSD”) of the U.S.

Department of Justice. 3

                c. The Defendant Schulman’s Motion

        Schulman requests that the Court compel the Government to seek, collect, and produce

documents and materials from five U.S. intelligence agencies: (1) the Central Intelligence Agency,

(2) the Bureau of Intelligence and Research of the State Department, (3) the Office of Terrorism

and Financial Intelligence of the U.S. Department of the Treasury, (4) the FBI Intelligence Branch,

and (5) the National Security Agency of the U.S. Department of Defense (“NSA”) (collectively,

“the Five IC Agencies”). Def’s Mot. 1-2. Schulman contends that he “has substantial reason to

believe” that material and/or exculpatory information is “considerably likely” to be held at the Five

IC Agencies because he frequently met with Somali officials, and the U.S. intelligence community

reportedly takes a general interest in the meetings of Somali officials. Def’s Mot. 3-4. Schulman

believes himself to be “squarely within the net of communications that are routinely the focus of

intelligence-gathering operations.” Def’s Mot. 4.

        Schulman’s motion followed a meet-and-confer process in which the Government agreed



3
        Specifically, the Government requested and obtained records from NSD’s Foreign Agent Registration Act
(“FARA”) Unit based on its knowledge of relevant filings with the FARA Unit, as described in the Indictment.
Indictment ¶¶ 39-42.
                                                     3
              Case 8:20-cr-00434-PX Document 49 Filed 06/18/21 Page 4 of 18



“to exercise our discretion to make some additional inquiries outside our respective Offices based

on our discussions with [defense counsel] and consistent with our responsibilities under Brady,

Giglio and Rule 16.” See Def’s Mot. Ex. F, Letter to Paul Butler, Esq., dated April 3, 2021. The

Government further committed to the defendant that “[w]e will appropriately advise you as to

what, if anything, we obtain from those inquiries, as required within the ambit of those

responsibilities.” 4     Id.    Additionally, the Government committed that, to the extent the

Government has reviewed or had access to information from any other investigation (involving

Schulman’s co-conspirators or otherwise) that is required to be disclosed under Rule 16, Brady,

Giglio or the Jencks Act, the Government will comply with those obligations.                            Id.    The

Government otherwise declined Schulman’s request that the Government seek, collect, and

produce material from the intelligence community. Id.

        II.      Argument

        Schulman’s motion offers a scintillating story of high-level meetings, in fancy and

dangerous places, under the constant surveillance of the U.S. intelligence apparatus. The story,

however, is utterly disconnected from the actual investigation conducted by the FBI (Baltimore

Field Office), IRS-CI, and the undersigned prosecutors that led to Schulman’s indictment.

Schulman fails to establish that any of the Five IC Agencies were ever part of the prosecution

team—and they were not. Moreover, Schulman does not establish, and could not establish, that

the Government is aware of any material or exculpatory information held by the Five IC Agencies.

Schulman thus fails to show that the Government’s discovery obligations under Brady v.

Maryland, 373 U.S. 83 (1963), and its progeny or Federal Rule of Criminal Procedure 16 extend


4
        Since Schulman filed this motion, the Government completed all its discretionary inquiries at certain of the
Five IC Agencies and concluded none of them possess any information related to Schulman.
                                                         4
          Case 8:20-cr-00434-PX Document 49 Filed 06/18/21 Page 5 of 18



to any of the Five IC Agencies. The motion should be denied for this reason alone.

       The motion also should be denied for the independent reason that it fails to make the

requisite plausible showing that information at the Five IC Agencies, identified with any degree

of specificity, could be material or exculpatory to Schulman’s defense.

               a. Legal Standard

       The Government’s discovery obligations are established by case law, the Jencks Act, and

Federal Rule of Criminal Procedure 16. Under Brady v. Maryland, the Government is required

to disclose to the defense evidence in the prosecution’s possession that is both favorable to the

accused and material either to guilt or to punishment. 373 U.S. at 87. The obligation to disclose

favorable evidence covers exculpatory evidence, as well as information that can be used to

impeach government witnesses. Giglio v. United States, 405 U.S. 150, 154 (1972). Under Rule

16(a)(1), the government is required to disclose, upon request of the defendant, evidence that is

“within the government’s possession, custody, or control” and is “material to preparing the

defense.” Fed. R. Crim. P. 16.

       The government’s obligations under Brady and Rule 16 extend only to information within

its possession and control that is material and exculpatory to that defendant. Brady, 373 U.S. at

83.   The government “has a duty to learn of any favorable evidence known to the others acting

on the government’s behalf in the case, including the police.” Kyles v. Whitley, 514 U.S. 419,

437 (1995). Defendants cannot compel prosecutors to seek out exculpatory or impeachment

evidence the government does not possess, and as the Fourth Circuit has made clear, “Brady

requests cannot be used as discovery devices” to obtain evidence the defendant believes would be

helpful. United States v. Caro, 597 F.3d 608 (4th Cir. 2010); see also Weatherford v. Bursey, 429

U.S. 545, 559 (1977) (“There is no general constitutional right to discovery in a criminal case, and
                                                5
          Case 8:20-cr-00434-PX Document 49 Filed 06/18/21 Page 6 of 18



Brady did not create one.”). “Rule 16 applies only to materials possessed or controlled by the

prosecuting United States Attorney or governmental investigatory agenc[ies] closely connected to

the United States Attorney.” United States v. Umana, No. 3:08CR134-RJC, 2010 WL 11549078,

at *2 (W.D.N.C. Apr. 19, 2010) (citing United States v. Jordan, 316 F.3d 1215, 1249 (11th Cir.

2003) and United States v. Scruggs, 583 F.2d 238, 242 (5th Cir. 1978) and holding that the Bureau

of Prisons “is not an investigatory agency working in concert with the United States Attorney in

this case” and thus its materials are outside the scope of Rule 16). The Fourth Circuit has held

that the prosecution is not required to disclose evidence from separate investigations by other law

enforcement agencies that are not part of the prosecution team. United States v. Taylor, 942 F.3d

205, 225-26 (4th Cir. 2019).

               b. The Five IC Agencies Were Not Part of the Prosecution Team and Schulman
                  Cannot Show Otherwise

       Schulman fails to make the requisite threshold showing that the information that he seeks

is in the possession, custody, or control of the prosecution team, or any agency “closely connected”

to the prosecution team. Here, even assuming the existence of any of the information sought, it

would be the Five IC Agencies, not the prosecution team, that possesses the information—as

Schulman himself concedes. Def’s Mot. 1 (“The defense has extensive and compelling reason to

believe that the Intelligence Community is in possession of specific exculpatory evidence . . .”)

(emphasis added).    Tellingly—despite receiving more than 500,000 pages of documents in

discovery, including many affidavits and motions describing the investigation— Schulman cannot

point to a single fact showing any involvement by the Five IC Agencies in the investigation or

prosecution. Def’s Mot. 9-10. Because the Five IC Agencies were not part of the prosecution

team and were not acting on its behalf in this case, the Government is not obligated to search the

                                                 6
           Case 8:20-cr-00434-PX Document 49 Filed 06/18/21 Page 7 of 18



Five IC Agencies for material that it does not have and of which it is unaware. Kyles, 514 U.S. at

437; United States v. Morris, 80 F.3d 1151, 1168 (7th Cir. 1996) (holding that “[b]ecause none of

those agencies were part of the team that investigated this case or participated in its prosecution,

the district court would not impute their knowledge of potentially exculpatory information to the

present prosecutors.”); Umana, 2010 WL 11549078 at *2 (holding that the government was not

obligated to produce data from the Bureau of Prisons (“BOP”) because, inter alia, the defendant

failed to show that the BOP was part of the prosecution team or that the government possessed the

information).

        Schulman tries to overcome this fatal flaw by contending that a single application for non-

content email header information associated with a particular individual shows that the prosecution

team must have consulted with the Intelligence Community.                     Def’s Mot. 11.        Schulman’s

speculative contention is misplaced: none of the Five IC Agencies were involved in submitting the

application or executing the order. 5 Moreover, the prosecution team’s recourse to a judicial

application here clearly reflects that the prosecution team—contrary to Schulman’s theory—did

not have access to the communications of that individual through the Intelligence Community, and

thus pursued evidence in the investigation through the means typically available to the FBI and

IRS-CI. Simply put, the Five IC Agencies were not part of the prosecution team, or even

connected to it in any way, and the motion should be denied for that reason alone. Taylor, 942




5
          Schulman states that he has not received in discovery any information obtained by the Government related
to the order. The reason for that is the Government did not obtain any responsive records.
                                                        7
          Case 8:20-cr-00434-PX Document 49 Filed 06/18/21 Page 8 of 18



F.3d at 225–26.

               c. The Government Cannot Be Compelled to Produce Discovery from Agencies
                  that Were Not Part of the Prosecution Team

       Contrary to well-established Fourth Circuit precedent, Schulman seeks to compel the

Government to produce discovery from the Five IC Agencies that were not part of the prosecution

team. In Taylor, the Fourth Circuit recently confronted and rejected the same effort to expand the

Government’s obligations beyond their well-established scope. 942 F.3d at 225.

       The investigation and prosecution in Taylor were conducted by FBI agents and an Assistant

U.S. Attorney. After the defendants were convicted, they contended that the government failed

to satisfy its obligations under Brady and Giglio because it failed to disclose potential

impeachment information that was held by agents from another federal agency (the Bureau of

Alcohol, Tobacco, and Firearms or “ATF”) working with a different AUSA. The Fourth Circuit

held that imputing knowledge of the ATF agents and a different AUSA to the prosecution team

would require the court “to stretch Brady beyond its scope and would effectively impose a duty on

prosecutors to learn of any favorable evidence known by any government agent.” Taylor, 942

F.3d at 225. The Fourth Circuit rejected such an expansion of the government’s discovery

obligations. Id.

       Similarly, in United States v. Invidior Inc., the District Court for the Western District of

Virginia rejected a pre-trial motion by the defendant to compel the production of discovery from

various agencies that were not involved in the investigation or prosecution. No. 1:19CR00016,

2019 WL 7116364, at *1 (W.D. Va. Dec. 23, 2019). Citing Taylor, the district court held that the

information sought by the defendants was possessed by separate agencies and agency subdivisions

that were not members of the investigative or prosecution team, and thus the government could

                                                8
            Case 8:20-cr-00434-PX Document 49 Filed 06/18/21 Page 9 of 18



not be compelled to produce the requested information. Id. at *3. 6

         None of the cases cited by Schulman supports compelling the Government to search the

files of agencies that had no connection to the investigation, nor are they the law of the Fourth

Circuit. Def’s Mot. 9-10, 16. In United States v. Santiago, the Ninth Circuit held that records

sought by the defendant from the BOP were in the prosecution’s possession, custody, or control

where (1) the BOP “actually contributed to the investigation,” (2) the BOP was a part of the

Department of Justice, and (3) the prosecution knew that the records at issue (prison files for

inmate witnesses) existed. 46 F.3d 885, 893-94 (9th Cir. 1995). In United States v. Brooks, the

court of appeals held that the prosecution was required to conduct a search for exculpatory

information in the files of the Metropolitan Police Department (“MPD”) in connection with a

prosecution of a homicide by the U.S. Attorney’s Office for the District of Columbia. 966 F.2d

1500 (D.C. Cir. 1992). The court held that the obligation arose because of “the close working

relationship between the Washington metropolitan police and the U.S. Attorney for the District of

Columbia . . . a relationship obviously at work in this prosecution.” Id. In other words, the court

held that the prosecutors’ Brady obligation extended to the local police department in a federal

homicide prosecution that had been investigated by that local police department. In United States

v. W.R. Grace, the district court held that information held by seven federal agencies was within

the “possession and control” of the prosecution because the prosecution had sought and received

information from those agencies during the investigation, but the court recognized that “a federal


6
          Case law cited in the defendant’s own brief stands for the same proposition. See Def’s Mot. 7 (citing United
States v. Gonzalez Claudio, 806 F.2d 334, 342 (2d Cir. 1986), for the proposition that “the government’s Rule 16
obligations extend to materials in the possession of its investigative agents” (emphasis added)); Def’s Mot. 10 (citing
United States v. Robinson, 627 F.3d 941, 951 (4th Cir. 2010), for the proposition that “Brady’s commands do not stop
at the prosecutor’s door; the knowledge of some of those who are part of the prosecution team is imputed to
prosecutors regardless of prosecutors’ actual awareness” (emphasis added)).
                                                          9
           Case 8:20-cr-00434-PX Document 49 Filed 06/18/21 Page 10 of 18



prosecutor need not comb the files of every federal agency which might have documents.” 401

F. Supp. 2d 1069, 1078-80 (D. Mont. 2005). 7

         Here, the Five IC Agencies did not conduct any of the investigation; the prosecution team

did not obtain information from the Five IC Agencies during the investigation; and, as described

infra, the prosecution team has no knowledge of any specific material or exculpatory material that

these agencies might possess. Courts have consistently held that unknown records of agencies

similarly distanced from the prosecution team are not within the prosecution’s discovery

obligations. See, e.g., United States v. Pinto, 905 F.2d 407 (4th Cir. 1990) (holding that the

Government did not violate Rule 16 by not producing before trial records of its bail bondsman

witness when the Government was not aware of the documents before trial and “it is undisputed

that the government did not have actual knowledge of the existence, much less possession or

control, of the documents until [the bail bondsman] appeared in court on the second day of trial”);

Morris, 80 F.3d at 1169 (holding that there is no duty for the “prosecutor’s office to learn of

information possessed by other government agencies that have no involvement in the investigation
                                 8
or prosecution at issue.”).          This sensible rule serves a vital interest: “the imposition of an

unlimited duty on a prosecutor to inquire of other offices not working with the prosecutor’s office

on the case in question would inappropriately require us to adopt a monolithic view of government

that would condemn the prosecution of criminal cases to a state of paralysis.” United States v.




7
         W.R. Grace and Santiago have not been followed within the Fourth Circuit and, regardless, their holdings
are inapposite here.
8
         In addition to citing readily distinguishable cases, as described above, Schulman also points to the Justice
Manual in support of his motion. The Government disagrees with Schulman’s interpretation of the Justice Manual’s
provisions regarding criminal discovery but, regardless, the Justice Manual “is not intended to, does not, and may not
be relied upon to create any rights, substantive or procedural, enforceable at law by any party in any matter civil or
criminal.” Justice Manual, § 1-1.200.
                                                         10
         Case 8:20-cr-00434-PX Document 49 Filed 06/18/21 Page 11 of 18



Avellino, 136 F.3d 249, 255 (2nd Cir. 1998) (internal citations and quotation marks omitted); see

also Taylor, 942 F.3d at 225.

               d. The Government Does Not Have Knowledge that the Five IC Agencies Possess
                  Any Information Related to Schulman that Is Material or Exculpatory

       The Government does not have knowledge of any material or exculpatory information held

by the Five IC Agencies.        Schulman does not provide facts showing otherwise.            Instead,

Schulman provides a discourse on the alleged workings of the Intelligence Community and the

IC’s general interest in foreign government officials, and then leaps to the conclusion that the IC

has “inevitably” collected “data communications and other evidence directly involving Mr.

Schulman.”     Schulman further states that his “particular work assisting the Government of

Somalia to retrieve significant financial assets located around the globe . . . only heightens the

prospect of intelligence scrutiny and surveillance.” Def’s Mot. 6. According to Schulman,

“[G]iven the obviously intense focus of numerous U.S. government departments and agencies on

activities and conditions in and relating to Somalia, the notion that no intelligence gathering efforts

or work product related in any way to Mr. Schulman’s legal work is unsupportable.” Def’s Mot.

12.

       But Schulman’s say-so does not make it so. Schulman offers no facts to support his rank

speculation.   Nor does he even offer a compelling inference.          Terrorist groups and pirates

operating in Somalia posed significant threats to the security and economic interests of the United

States and its allies during the relevant period. See, e.g., Def’s Mot. 6 (“The presence and extent

of international terrorist groups and activity within the borders of Somalia is a matter of significant

concern to the United States.”). Against this backdrop, a Bethesda lawyer and his co-conspirators

involving themselves in financial matters appears unlikely to have been “squarely in the net” of

                                                  11
           Case 8:20-cr-00434-PX Document 49 Filed 06/18/21 Page 12 of 18



U.S. intelligence gathering.         Def’s Mot. 4. Nevertheless, as stated supra, the Government

undertook discretionary inquiries for any information related to the defendant at certain of the Five

IC Agencies, and none of them possessed any responsive records on Schulman. 9

         In United States v. Al-Timimi, the defendant similarly sought to compel the Government to

produce Foreign Intelligence Surveillance Act (“FISA”) evidence. No. 04CR385, 2014 WL

12957760, at *1 (E.D. Va. Apr. 28, 2014). The defendant speculated that relevant FISA material

must have existed because he had been informed by the Government that he had been the subject

of an intelligence investigation. Id. at *5. The court rejected the motion, holding:

                  [T]he defendant’s motion is poorly calibrated to uncover evidence
                  that might establish that he never possessed the requisite intent to
                  commit the crimes for which he was convicted. Defendant’s
                  motion thus amounts to little more than a fishing expedition in the
                  end. Perhaps emboldened by recent leaks detailing the extent of
                  previously unknown government surveillance programs,
                  defendant’s request rests heavily on plausible-sounding speculation.
                  But that is not enough to state a viable Brady claim.

Id. Schulman’s speculation should fare no better here.

                  e. Schulman’s Motion Fails for the Independent Reason that It Does Not Plausibly
                     Show that the Information Sought Could be Material or Exculpatory

         Even if Schulman could show—which he cannot—that the Government could be

compelled to seek, collect, and produce documents from the Five IC Agencies, the motion would

nevertheless fail for the independent reason that Schulman does not plausibly show that the

information sought could be material or exculpatory. The Fourth Circuit has held that “[i]n



9
         Schulman alleges that a declassified cable from the State Department, which the Government produced in
discovery, indicates that the Five IC Agencies are likely to contain exculpatory information. Def’s Mot. 1, n. 1. That
cable, however, is not exculpatory; none of the charges against Schulman implicates whether the person described in
the cable and cited by Schulman was favorably inclined to Law Firm A in that period. Regardless, the State
Department cable does not relate to the Bureau of Intelligence and Research of the State Department or any of the
other Five IC Agencies, and therefore is not germane to what information the Five IC Agencies might possess.
                                                         12
           Case 8:20-cr-00434-PX Document 49 Filed 06/18/21 Page 13 of 18



making the requisite ‘plausible showing’ of the existence of exculpatory information, a defendant

must identify the requested confidential material with some degree of specificity.” United States

v. King, 628 F.3d 693, 704 (4th Cir. 2011). Schulman contends that the Five IC Agencies “are

considerably likely” to possess information corroborating his participation in meetings with

Somali officials, including former Somali President Mohamud, which could bear on Schulman’s

authority to engage with entities holding the Frozen Somali Assets. Def’s Mot. 3, 13. Yet

Schulman has not articulated any specific connection between any of these meetings and the crimes

charged.

       Indeed, the indictment acknowledges that the Defendant and his alleged co-conspirators

had various interactions with Somali government officials and U.S. government officials. Among

other things, the indictment alleges that by in or about April 2013, Schulman and his co-

conspirators agreed to use Co-Conspirator 1’s political connections in furtherance of the scheme;

that in or about July 2013, the then-Governor of the Central Bank of Somalia executed a contract

with Law Firm A, where Schulman worked; and that in September 2013, the President of Somalia

provided Schulman with a letter that purported to delegate authority to him. Indictment ¶¶ 45,

46, 51-52.       Information that merely corroborates that Schulman met with various Somali

Government officials, even if it were to exist, would thus not be exculpatory.

       Schulman’s relationships with Somali officials notwithstanding, the indictment alleges that

Schulman committed the following primary acts of fraud in attempting to obtain control over the

Frozen Somali Assets:

             •    In approximately July 2009, Schulman and his co-conspirator Abdiaziz Amalo
                  created a forged document purporting to show that Somalia’s Prime Minister had
                  “re-affirmed” that a former Central Bank Governor of Somalia (“Former Governor
                  1”) was still the Governor (the “2009 Forged TFG PM Letter”). Schulman,

                                                13
           Case 8:20-cr-00434-PX Document 49 Filed 06/18/21 Page 14 of 18



                  knowing that Former Governor 1 was not the Central Bank Governor, sent the 2009
                  Forged TFG PM Letter to various entities that held Somali Frozen Somali Assets
                  and claimed that it provided him with authority over the funds. Indictment ¶ 30.
             •    In approximately December 2009, Schulman and Amalo caused to be created a
                  false English-language translation of a Somali Presidential Decree, which
                  fraudulently inflated the authority assigned to Former Governor 1 (the “2009
                  Fraudulent Decree Translation”). Indictment ¶ 32. From approximately 2010
                  through approximately January 2013, Schulman then attempted to gain control of
                  the Frozen Somali Assets by sending the 2009 Fraudulent Decree Translation to
                  various entities that held Frozen Somali Assets, including the Office of the New
                  York State Comptroller. Indictment ¶¶ 33, 38.
             •    In approximately August and September 2010, Schulman and Amalo created
                  additional forged documents, which purported to be from the Attorney General of
                  Somalia, in an attempt to defraud a bank in Italy, which held more than $1.5 million
                  in Frozen Somali Assets. Indictment ¶¶ 40-41.
             •    In approximately March 2013, Schulman assisted Amalo in creating a forged
                  appointment letter, and a related power of attorney letter, that purported to show
                  that the Somali Prime Minister had appointed an acquaintance of Amalo as the new
                  “Director of Financial Asset Recovery and Banking Affairs” (the “2013 Forged PM
                  Letter” and the “2013 Forged POA”). In or about April 2013, Schulman, knowing
                  that the 2013 Forged PM Letter and the 2013 Forged POA were forgeries, sent them
                  to various entities that held Frozen Somali Assets. Indictment ¶¶ 43-44.
             •    From approximately September 2013 to June 2014, Schulman asserted to entities
                  that held Frozen Somali Assets that he had the authority under a “25B Certification”
                  issued by the State Department to take control of those assets. Schulman
                  concealed, however, that he was told by the State Department in October 2013 that,
                  under the 25B Certification, the President of Somalia could not delegate his
                  authority over the assets to Schulman. Indictment ¶¶ 50-57. 10
Schulman enumerates various meetings he had with “high profile and high-ranking members of

the Somali government.” (Def’s Mot. 12-14). He does not plausibly explain, however, how any

information held by the Five IC Agencies related to these meetings would be germane, much less

material or exculpatory, to the above-described fraud charges. For example, Schulman does not




10
          The indictment further alleges that Schulman agreed to, and did, engage in various transactions with proceeds
of the fraud scheme, and that the defendant caused Amalo to submit a fraudulent invoice to the law firm where the
defendant worked to facilitate Amalo’s payment from the scheme. Indictment ¶¶ 58-67.
                                                         14
         Case 8:20-cr-00434-PX Document 49 Filed 06/18/21 Page 15 of 18



connect any of these meetings (which he attended himself) to any of alleged forged documents.

       The cases cited by Schulman show that the Fourth Circuit’s sensible materiality standard

is out of reach for him. Def’s Mot. 8. In United States v. King, the Fourth Circuit held that the

defendant established the materiality of the information he sought with requisite specificity when

seeking the grand jury transcript of a person named Bilal who figured prominently in the

defendant’s trial. The defendant’s trial defense was that Bilal, rather than the defendant, owned

the contraband at issue; Bilal’s sworn testimony plausibly could have been germane to that

defense. 628 F.3d at 704. In United States v. Abdallah, the Fourth Circuit held the defendant

was entitled to in camera judicial review of potentially exculpatory information—that, unlike here,

was squarely in the possession, custody, or control of the prosecution team—because the defendant

sought emails of the law enforcement officers who attended the custodial interrogation connected

with his arrest. 911 F.3d 201, 217-220 (4th Cir. 2018). The defendant’s confession in that

interrogation “contributed to each count for which the jury convicted the defendant . . . and [thus

it] was critical for Defendant’s entire defense to establish that he unambiguously invoked the right

to remain silent.” Id. at 219 (internal quotation marks and citations omitted). The Fourth Circuit

held that the defendant made the requisite plausibility showing through the inconsistencies in the

suppression hearing testimony of two of the officers regarding whether the defendant invoked his

right to silence during the interrogation. Id.

       In contrast to the defendants’ narrowly tailored requests for information specifically

tethered to their defenses in Abdallah and King, Schulman seeks a broad swath of records without

connecting any of them specifically to the crimes charged. See Def’s Mot. Ex. D, 2-4 (seeking,

among other things “[a]ll files, records, recordings, intercepts, other communications or statements


                                                 15
         Case 8:20-cr-00434-PX Document 49 Filed 06/18/21 Page 16 of 18



made or otherwise communicated by Mr. Schulman to any person or entity”) (emphasis added).

The Fourth Circuit has held that where, as here, “the defendant can only speculate as to what the

requested information might reveal, he cannot satisfy Brady’s requirement of showing that the

requested evidence would be favorable to the accused.” Caro, 597 F.3d at 608.

       Schulman’s request also fails to trigger the Government’s Brady obligations to the extent

he seeks information—such as information from his former associates Robert Kaneiss, Francesca

Contigulia, and Benjamin Stair—that he could obtain through due diligence from other sources, to

wit, his associates themselves.    Def’s Mot. 16.      In United States v. Wilson, the defendant

collaterally attacked his conviction for various offenses related to the sale of arms to Libya by

alleging, inter alia, that the district court erred by not compelling the government to obtain and

produce intercepted communications from the NSA. 901 F.2d 378 (4th Cir. 1990). The Fourth

Circuit held that “the Brady rule does not apply if the evidence in question is available to the

defendant from other sources.” Id. at 380. Finding that the defendant could have obtained the

information about the communications between an individual named Shirley Brill and the

government from Brill herself, the court held: “Although we recognize that any statements Brill

may have made suggestive of a set-up could have helped Wilson’s case, we find no Brady violation

because Wilson was free to question Brill in preparation for trial.” Id. at 381. The same

reasoning applies here: Schulman, whose counsel has stated their intention to conduct “extensive

fact investigations” (ECF 34), is free to question his associates himself.

               f. Defendant’s Ex Parte Submission Should Be Denied

       Schulman supplemented his motion with a proposed ex parte submission “regarding the

importance to Mr. Schulman’s defense of the evidence sought through this Motion.” Def’s Mot.

6-7. The Government previously opposed, and the Court previously denied without prejudice,
                                          16
           Case 8:20-cr-00434-PX Document 49 Filed 06/18/21 Page 17 of 18



the proposed ex parte submission. See ECF 35, 40. Schulman seeks to impose discovery

obligations on the Government—and to obtain access to potentially sensitive and/or classified

information from the IC—through a submission that the Government is unable to evaluate,

consider, and address in response.              The Court should not have to evaluate the merits of

Schulman’s submission without the benefit of the full adversarial process. Neither should the

Government have to incur expanded discovery obligations, at the risk of the disclosure of sensitive

or classified information, on the basis of an unchallenged and unknown ex parte submission.

         Schulman cites no authority for such a submission. Def’s Mot. 6-7. Nor does Schulman

provide a cogent rationale in favor of it. Rather, he relies on a paper-thin reference to concerns

about disclosing his trial strategy or work product. This argument, if accepted, could extend to

any pre-trial motion sought by any litigant anywhere. Moreover, Schulman’s trial strategy simply

has no bearing on whether the Government is required to search for materials from entities that are

not part of the prosecution team, which is the threshold issue raised by the motion. See Section

II(b)-(c), supra. The Government also has concerns about Schulman’s assertion that the ex parte

submission      is    necessary      because      it   requires    that    counsel      characterize      “privileged

communications.” Def’s Mot. 7. To the extent that Schulman is invoking advice of counsel that

he received in connection with his defense, the Government has a right to be informed of that

invocation so that it can address any resulting waiver accordingly. 11




11
          The Government’s filter team has also withheld from the prosecution team certain material that it has
determined is potentially privileged because it relates to attorney-client communications or work product that fall
outside the scope of the Court’s crime fraud order. To the extent that any of Schulman’s former clients have waived
their assertions of attorney-client privilege, the Government has a right to be informed of those waivers as well so the
filter team can release sequestered material accordingly.
                                                          17
         Case 8:20-cr-00434-PX Document 49 Filed 06/18/21 Page 18 of 18



       III.   Conclusion

       For the foregoing reasons, the defendant Schulman’s motion should be denied and the

proposed ex parte submission should not be accepted.



                                           Respectfully submitted,



       Joseph Beemsterboer                 Jonathan F. Lenzner
       Acting Chief                        Acting United States Attorney
       Fraud Section                       District of Maryland

                  /s                                 /s
       Jason M. Manning                    David I. Salem
       Amy Markopoulos                     Assistant United States Attorney
       Trial Attorneys




                                             18
